michael j conway petitioner v commissioner of internal revenue respondent raymond t nakano petitioner v commissioner of internal revenue respondent docket nos 23833-08l 24600-08l filed date r assessed trust fund recovery penalties against ps p-c and p-n r did not issue ps forms notice of tax due on federal tax_return within days of the assessments r filed a notice_of_federal_tax_lien nftl on p-c’s property r then issued a cdp lien notice to p-c and a cdp levy notice to p-n r issued ps forms after issuing the cdp notices ps argue that r’s determinations to proceed with collection were an abuse_of_discretion because r had not com- plied with the requirement of sec_6303 i r c that notice_and_demand be given within days of assessment held the cdp levy notice issued to p-n satisfies the requirements of sec_6303 i r c held further r’s determination to proceed with levy against p-n was not an abuse_of_discretion held further the filing of the nftl against p-c was premature held further r’s determination to sustain the nftl filing against p-c was an abuse_of_discretion tim a tarter for petitioners chris j sheldon for respondent opinion paris judge petitioner michael j conway conway and petitioner raymond t nakano nakano petitioned the court to challenge the internal_revenue_service office of appeals’ irs appeals determinations to sustain the filing of a notice_of_federal_tax_lien nftl against conway verdate 0ct jun jkt po frm fmt sfmt v files conway sheila united_states tax_court reports and a proposed levy against nakano see sec_6321 sec_6330 sec_6331 respondent filed the nftl and proposed the levy to collect trust fund recovery penalties tfrps assessed against petitioners for the taxable quarters ending date date and date the tax periods at issue see sec_6672 the court has jurisdiction to review irs appeals determinations sec_6330 on date the parties filed a joint motion to consolidate for trial briefing and opinion which the court granted these consolidated cases present one issue for deci- sion whether irs appeals abused its discretion in sustaining the nftl filing and proposed levy background the parties submitted these cases for decision fully stipu- lated see rule a the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference when the petitions were filed conway resided in texas and nakano resided in arizona i transportation excise_taxes for national airlines inc conway founded and operated national airlines inc national which was based in las vegas nevada conway was national’s chief_executive_officer ceo its president and chairman of its board_of directors during the tax periods at issue nakano was national’s chief financial officer during the tax periods at issue national began flying passengers in but by date it was under bankruptcy protec- tion national ceased operations at the end of when national stopped doing business it had reported but unpaid transportation excise taxe sec_2 for the tax periods at issue of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect when the petition was filed all rule references are to the tax_court rules_of_practice and procedure sec_9502 establishes the airport_and_airway_trust_fund which consists in part of excise_taxes on taxable_transportation collected by airlines under sec_4261 airlines remit the excise_taxes to the u s treasury for the benefit of the airport_and_airway_trust_fund see sec_7501 sec_9502 verdate 0ct jun jkt po frm fmt sfmt v files conway sheila conway v commissioner ii trust fund recovery penalties respondent determined that petitioners were responsible for national’s failure to pay the excise_taxes on date respondent notified petitioners that he proposed to assess tfrps against them on date petitioners filed protests of the proposed tfrp assessments with irs appeals almost years later on date irs appeals notified petitioners that it had rejected their protests five days later on date tfrps were assessed against petitioners the notice of tax due although dated date was not issued until date iii the proposed levy on nakano’s property on date respondent sent nakano a form_1058 final notice-notice of intent to levy and notice of your right to a hearing levy notice the levy notice reflected respondent’s intent to levy on nakano’s property and rights to property to collect the tfrps assessed against him the levy notice listed the type and amount of tax owed for each of the tax periods at issue the levy notice also stated to prevent collection action please send your full payment petitioners each filed a refund_suit in federal district_court after respondent denied their refund claims submitted at the end of date conway v united_states no 08-cv-201- mhs-ddb e d tex filed date nakano v united_states no 08-cv-1026-ros d ariz filed date the district courts each found the respective petitioner to be respon- sible for national’s failure to pay the excise_taxes see sec_6672 and entered summary_judgment sustaining the respective petitioner’s liability for the tfrps and the assessments in connection therewith conway v united_states aftr 2d ustc par big_number e d tex affd 647_f3d_228 5th cir nakano v united_states no 08-cv-1026-ros d ariz date in conway’s case the court_of_appeals for the fifth circuit affirmed the district court’s judgment on date 647_f3d_228 5th cir while the refund suits were pending respondent filed a collection action against petitioners in the u s district_court for the district of nevada united_states v nakano no 08-cv- d nev filed date petitioners filed motions in their refund suits to enjoin the nevada proceedings based on sec_6331 - which provides in relevant part that no pro- ceeding in court for the collection of any unpaid divisible_tax shall be begun by the sec- retary during the pendency of any proceeding brought by such person in a proper federal trial_court for the recovery_of any portion of such divisible_tax the district courts granted peti- tioners’ motions upon motions to reconsider however the district courts lifted the injunctions on the basis of the distinction between divisible taxes which are limited to taxes imposed under subtit c and airline excise_taxes which are imposed by subtit d nakano v united_states supra order granting motion for reconsideration entered date conway v united_states supra order granting motion for reconsideration entered date therefore sec_6331 does not bar respondent’s collection action in these cases cf 99_fedclaims_147 applying sec_6331 to bar the government’s collection action in district_court for the same employment_taxes that were subject_to plaintiff’s refund_suit in the u s court of federal claims verdate 0ct jun jkt po frm fmt sfmt v files conway sheila united_states tax_court reports today the levy notice informed nakano of his right to a collection_due_process_hearing cdp hearing with irs appeals before respondent carried out the levy fifteen days later on date respondent issued nakano a form_3552 notice of tax due on federal tax_return for each of the tax periods at issue collectively nakano’s forms iv the federal_tax_lien against conway on date respondent sent conway a letter 3164b the letter stated that we are attempting to collect unpaid taxes from you but it did not state the amounts types or periods of the unpaid taxes on date respondent filed an nftl with the clark county recorder’s office in nevada the nftl stated as provided by sec_6321 sec_6322 and sec_6323 of the internal_revenue_code we are giving a notice that taxes including interest and penalties have been assessed against the following-named taxpayer we have made a demand for payment of this liability but it remains unpaid therefore there is a lien in favor of the united_states on all property and rights to property belonging to this taxpayer for the amount of these taxes and additional penalties interest and costs that may accrue conway was the named taxpayer on the nftl on date respondent issued conway a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 five days later on date respondent issued conway a form_3552 for each tax period at issue collec- tively conway’s forms v the collection_due_process_hearing nakano and conway timely requested cdp hearings on june and date respectively to contest the pro- posed levy and nftl filing at the request of petitioners’ counsel they received a joint cdp hearing in their cdp hearing requests petitioners claimed the following the tfrp assessments were invalid and respondent failed to nakano’s forms were dated date which was contemporaneous with the as- sessment the record does not reflect why they were not issued until date like nakano’s forms conway’s forms were dated date also as is the case with nakano the record does not reflect why conway’s forms were not issued until date see supra note although forms were mailed to conway on date they were returned as undeliverable the forms were subsequently remailed to conway’s coun- sel the parties have agreed that the date of mailing of the forms to conway was date verdate 0ct jun jkt po frm fmt sfmt v files conway sheila conway v commissioner issue notice_and_demand for payment within days of the assessments thus precluding him from collecting the tfrp assessments via lien and levy petitioners’ cdp hearing was originally assigned to settle- ment officer david villaverde so villaverde who held a face-to-face hearing with petitioners’ counsel on the results of the cdp hearing so villaverde determined that some errors were found to have been made by the service but there were no fatal errors made specifically so villaverde agreed that respondent did not issue notice_and_demand to petitioners within days of the tfrp assess- ments however he believed that this failure did not prevent respondent from collecting the tfrp assessments via lien and levy rather so villaverde determined that the service does have the collection tools available days after the untimely notice was sent on date which would be on or after date on the basis of this determina- tion so villaverde thought withdrawing the nftl filing and rescinding the levy notice were appropriate courses of action given that the nftl was filed and the levy notice was issued before date before so villaverde made final determinations in peti- tioners’ cdp hearing he was promoted to appeals team man- ager petitioners’ case was reassigned to settlement officer veronica hernandez so hernandez after reviewing the record and meeting with petitioners’ counsel so hernandez concluded that while the untimely issuance of notice_and_demand did not invalidate the tfrp assessments respondent should withdraw the nftl filing and rescind the levy notice the appeals team manager however disagreed with so hernandez’s conclusions and ultimately overruled her thus irs appeals ultimately determined that the tfrp assessments were valid and failure to issue timely notice_and_demand did not invalidate the nftl filing or the pro- posed levy petitioners timely petitioned the court for review of the determinations see sec_6330 petitioners also claimed in their cdp hearing requests that they were not responsible for national’s failure to pay the excise_taxes and thus were not liable for the tfrps during the actual cdp hearing however petitioners conceded that they were not entitled to challenge the underlying liabilities thus petitioners’ underlying liabilities are not at issue here but were the subject matter of u s district_court complaints see supra note the record does not reflect whether the appeals team manager who overruled so hernandez was former so villaverde or another person verdate 0ct jun jkt po frm fmt sfmt v files conway sheila united_states tax_court reports discussion i applicable law a_trust fund recovery penalty sec_6672 provides that any person required to with- hold and pay over any_tax who willfully fails to do so is liable for a tfrp the commissioner is authorized to impose a tfrp on any officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 the commissioner must give the person on whom he intends to impose the tfrp notice of his intent before assessing the tfrp sec_6672 if the per- son timely protests the proposed assessment the period for assessing the tfrp does not expire before the date days after the secretary makes a final administrative determina- tion with respect to such protest sec_6672 if the person fails to protest or after a timely protest the sec- retary makes a final_determination the commissioner may assess the tfrp a tfrp is assessed and collected in the same manner as tax sec_6671 b_notice and demand for payment once the commissioner assesses a tfrp against a person he must give that person notice_and_demand for payment sec_6303 the commissioner must leave the notice at the person’s dwelling or usual place of business or mail it to the person’s last_known_address id the statute requires that the commissioner give the notice within days of assess- ment id the regulations under that section however pro- vide that the failure to give notice within days does not invalidate the notice see sec_301_6303-1 proced admin regs c nftl filing if a person liable for a tax including a tfrp fails to pay it after demand the unpaid amount including any interest and additions to tax becomes a lien in favor of the united_states upon that person’s property and rights to property sec_6321 the commissioner may then file an nftl to pro- tect the validity and priority of the lien against certain third verdate 0ct jun jkt po frm fmt sfmt v files conway sheila conway v commissioner parties sec_6323 once the commissioner files an nftl he must notify the person of the filing and of the person’s right to a cdp hearing to appeal the filing sec_6320 and b a d notice_of_intent_to_levy if a person liable to pay a tax including a tfrp does not pay it within days after notice_and_demand it becomes lawful for the commissioner to levy on that person’s property and rights to property to collect the unpaid amount including interest and additions to tax sec_6331 at least days before carrying out the levy however the commis- sioner must give notice to that person of the proposed levy and of the person’s right to a cdp hearing to appeal the pro- posed levy sec_6330 sec_6331 e the cdp hearing if a person requests a cdp hearing to appeal an nftl filing or a proposed levy he receives one before irs appeals sec_6330 during the cdp hearing irs appeals must verify that all legal and procedural requirements have been met with respect to the nftl filing and the proposed levy sec_6330 specifically irs appeals must verify among other things that the commissioner properly issued the person notice_and_demand for payment sec_6303 133_tc_87 sustaining an nftl filing or proposed levy without proper verification renders irs appeals’ determination an abuse_of_discretion 125_tc_14 after conducting the cdp hearing irs appeals determines whether to sustain the nftl filing or proposed levy sec_6330 the person may appeal an irs appeals determina- tion to the court sec_6330 if the person appeals and his underlying liability for the tax or tfrp was not at issue during the cdp hearing the court reviews the irs appeals determination for abuse_of_discretion 117_tc_183 citing 117_tc_117 irs appeals abuses its discretion if it makes a determination that is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing woodral v verdate 0ct jun jkt po frm fmt sfmt v files conway sheila united_states tax_court reports commissioner 112_tc_19 petitioners conceded during the cdp hearing that they could not contest their underlying liability for the tfrps thus the court reviews irs appeals’ determinations for abuse_of_discretion ii the proposed levy against nakano’s property nakano contends that irs appeals failed to verify that the requirements of applicable law had been met specifically he argues that respondent did not properly assess the tfrps against him or give him notice_and_demand within days of any assessment nakano ultimately claims that this failure rendered irs appeals’ determination to proceed with the proposed levy an abuse_of_discretion a notice_and_demand respondent contends that he gave nakano valid notice_and_demand when he issued nakano the levy notice on date the levy notice went beyond the typical notice_of_intent_to_levy by including a demand for immediate payment of the specific amounts of tfrp owed listed by period at issue within days of the assessments in this limited cir- cumstance the court agrees that this levy notice constitutes notice_and_demand ‘the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all of the information required under sec_6303 ’ 953_f2d_531 9th cir quoting 908_f2d_521 9th cir see also deputy v commissioner tcmemo_2003_210 sec_6303 requires only that the notice state the amount of unpaid tax demand payment and be issued within days of assessment the levy notice here did provide nakano with all of the information required under the statute because it listed the type and amount of unpaid tax for each tax period explicitly demanded payment and was sent within days of the assessments the court therefore holds that respondent gave nakano the notice_and_demand required by sec_6303 see supra note verdate 0ct jun jkt po frm fmt sfmt v files conway sheila conway v commissioner b assessment nakano also argues that the tfrp assessments are invalid because the assessments were untimely nakano’s forms certificate of assessments payments and other specified matters incorrectly characterized the assess- ments as jeopardy assessments rather than quick assess- ments and respondent did not timely issue notice_and_demand the court disagrees while nakano’s notice_of_determination states that it was believed to have been established that the assessment s although made late in error were still valid assessments the record contradicts this statement both the forms and nakano’s forms show that respondent assessed the tfrps on date aside from the statement in the notice_of_determination no evidence that respondent did not timely assess the tfrps also nakano has shown no prejudice and therefore mislabeling the quick assessments as jeopardy assessments does not invalidate them see mccall v commissioner tcmemo_2009_75 in addition the court has already rejected nakano’s argument that he did not receive timely notice_and_demand for pay- ment thus the court holds that the tfrp assessments against nakano are valid suggests c conclusion respondent properly assessed the tfrps against nakano and issued him valid notice_and_demand for payment thus irs appeals correctly verified that all legal and administra- tive requirements had been met therefore irs appeals did not abuse its discretion when it sustained the proposed levy iii the nftl filed on conway’s property like nakano conway contends that irs appeals failed to verify that the requirements of applicable law had been met specifically he argues that respondent did not give him notice_and_demand within days of the assessment respondent however contends that he issued conway valid to be sure conway also argues that respondent improperly assessed the tfrps against him because respondent did not give conway notice_and_demand before the nftl filing thus invali- dating the filing and rendering irs appeals’ determination an abuse_of_discretion the court need not address this argument see supra note verdate 0ct jun jkt po frm fmt sfmt v files conway sheila united_states tax_court reports notice_and_demand when he sent conway the letter 3164b the lien notice and conway’s forms alternatively respondent argues that he did not need to issue notice_and_demand to conway because conway’s role as national’s ceo put him on notice of the unpaid amounts and respondent’s demand for payment the court disagrees with both of respondent’s arguments first the letter 3164b did not constitute valid notice_and_demand the letter 3164b merely reflected that unpaid taxes were owed but did not state the amounts types or periods of the unpaid taxes respondent contends that the letter 3164b did not have to state the amounts owed because by the time respondent issued the letter 3164b conway’s multiple communications with irs appeals before the assessments regarding the amounts of the unpaid tfrps had provided him with constructive notice even if conway had previously seen the proposed assessments sec_6303 required respondent after making an assessment of tax to either leave notice_and_demand of payment at conway’s dwelling or usual place of business or mail it to his last_known_address cf 945_f2d_1279 3d cir irs’ filing of a proof_of_claim in bankruptcy did not satisfy sec_6303 because it did not employ either of these notification methods therefore since the letter 3164b gave notice of nothing other than that unpaid taxes were owed it did not constitute a valid postassessment notice_and_demand next the lien notice did not constitute valid notice_and_demand under sec_6303 and sec_6321 respondent’s argument assumes that the lien notice issued to conway on date can serve as both notice_and_demand under sec_6303 and notice under sec_6320 this assumption is flawed a tax_lien imposed under sec_6321 arises at the time of assessment see sec_6322 and is enforceable when a person liable to pay any_tax neglects or refuses to pay the same after demand sec_6321 emphasis added moreover sec_6320 requires the commissioner to notify the person described in sec_6321 of the nftl filing emphasis added this person is the person liable to pay who has refused to pay after demand thus the commis- sioner must issue notice under sec_6320 only after demand has been made and the person neglects or refuses to verdate 0ct jun jkt po frm fmt sfmt v files conway sheila conway v commissioner pay therefore no notice can serve as both assessment notice_and_demand under sec_6303 and also postlien notice under sec_6320 that unlike the statutory requirements above the postassessment notice_and_demand precedes the postlien notice respondent did the reverse on date respondent issued the lien notice to conway on date respondent issued to conway the forms notice of tax due thus the nftl filed on date predated the notice_and_demand for payment reflected on forms issued to conway on date similarly the forms issued to conway on date even though consti- tuting valid notice_and_demand under the applicable regula- tion cannot support the instant nftl filing because the filing predated the issuance of the forms alternatively respondent argues that he did not need to issue notice_and_demand to conway because conway’s role as national’s ceo put him on notice of the unpaid amounts and respondent’s demand for payment respondent relies on 479_us_442 to support his argument respondent’s reliance on jersey shore is misplaced the penalty imposed on the bank in jersey shore was nonassessable and not subject_to administrative collection procedures id pincite thus the supreme court’s reasoning in jersey shore does not support the proposition that any notice conway may have had elimi- nated the need for respondent to issue notice_and_demand before the lien on conway’s property arose because respondent failed to give notice_and_demand before filing the nftl the nftl filing was premature and respondent should have withdrawn the nftl pursuant to sec_6323 the appeals team manager’s verification that the requirements of applicable law had been met was therefore incorrect and respondent’s determination to sus- tain the nftl filing was an abuse_of_discretion verdate 0ct jun jkt po frm fmt sfmt v files conway sheila united_states tax_court reports to reflect the foregoing appropriate decisions will be entered f verdate 0ct jun jkt po frm fmt sfmt v files conway sheila
